Exhibit 10.3

PNM RESOURCES, INC.

OFFICER RETENTION PLAN

(As Amended and Restated Effective as of October 20, 2020)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

  PURPOSE      1  

1.1

  General      1  

ARTICLE II

  GLOSSARY      1  

2.1

  Glossary      1  

ARTICLE III

  TERM OF PLAN      2  

3.1

  Term of Plan      2  

3.2

  Reversion to Provisions of the Prior Plan Document      2  

ARTICLE IV

  ELIGIBILITY FOR RETENTION BENEFITS      2  

4.1

  Eligibility to Participate      2  

4.2

  Eligibility for Benefits      2  

4.3

  Release Agreement      3  

4.4

  Restrictive Covenant Agreement      3  

4.5

  No Duplication of Benefits      4  

ARTICLE V

  RETENTION BENEFITS      4  

5.1

  Retention Benefits      4  

5.2

  Reimbursement of Legal Fees      6  

5.3

  Section 409A Compliance      6  

5.4

  Benefits from a Subsequent Employer      9  

5.5

  No Tax Gross-Up; Cap on Payments      9  

5.6

  Additional Benefits Under Other Plans      11  

ARTICLE VI

  PLAN ADMINISTRATION      11  

6.1

  Plan Administration      11  

6.2

  Claims Procedures      12  

ARTICLE VII

  SUCCESSORS, BINDING AGREEMENT      14  

7.1

  Successors      14  

7.2

  Binding Agreement      14  

ARTICLE VIII

  NOTICE      14  

8.1

  General      14  

ARTICLE IX

  AMENDMENT AND TERMINATION      14  

9.1

  Amendment and Termination      14  

ARTICLE X

  MISCELLANEOUS      15  

10.1

  Governing Law      15  

 

i



--------------------------------------------------------------------------------

         Page  

10.2

  Withholding      15  

10.3

  No Right of Assignment      15  

10.4

  Survival of Rights      15  

10.5

  No Employment Contract      15  

10.6

  Mitigation of Benefits      16  

10.7

  Service of Process      16  

10.8

  Headings      16  

10.9

  Gender and Number      16  

10.10

  ERISA Plan      16  

10.11

  Validity      16  

10.12

 

Adoption by Affiliates

     16  

 

 

ii



--------------------------------------------------------------------------------

PNM RESOURCES, INC.

OFFICER RETENTION PLAN

INTRODUCTION

Effective December 7, 1998, Public Service Company of New Mexico adopted the
Public Service Company of New Mexico First Restated and Amended Executive
Retention Plan (the “Plan”). By an amendment dated November 27, 2002,
sponsorship of the Plan was transferred to PNM Resources, Inc. (“PNM Resources”)
and the Plan was renamed the “PNM Resources, Inc. First Restated and Amended
Executive Retention Plan.” Effective as of July 13, 2003, PNM Resources amended
and restated the Plan in its entirety and changed the name of the Plan to the
“PNM Resources, Inc. Officer Retention Plan.” The Plan has been amended and
restated on a number of occasions with the most recent restatement effective as
of January 1, 2012.

By execution of this document, PNM Resources hereby amends and restates the Plan
in its entirety, effective as of October 20, 2020 (the “Effective Date”).

ARTICLE I

PURPOSE

1.1 General. PNM Resources considers it essential to its best interests and the
best interests of its customers and shareholders to foster the continuous
employment of its key management employees. PNM Resources also recognizes that,
as is the case with many publicly held corporations, the possibility of a Change
in Control may exist. The possibility of a Change in Control, and the
uncertainty and the questions which it may raise among employees, may result in
the departure or distraction of key management employees to the detriment of PNM
Resources and its ability to continue to provide efficient and reliable utility
services to its customers.

PNM Resources has determined that appropriate steps should be taken to reinforce
and encourage the continued attention and dedication of key management to their
assigned duties and to facilitate recruitment of future employees without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a Change in Control. PNM Resources also has concluded that one of
the necessary steps is to provide competitive and fair compensation and benefits
to employees terminated following a Change in Control.

The purpose of this Plan is to address these concerns for Officers of PNM
Resources and its Affiliates who adopt the Plan. A separate plan, the PNM
Resources, Inc. Employee Retention Plan, provides retention benefits for certain
other employees of PNM Resources and its adopting Affiliates.

ARTICLE II

GLOSSARY

2.1 Glossary. A number of key terms, with specialized meanings, are used
throughout the Plan. These key terms are identified by the capitalization of the
initial letter of each word or phrase even when the word or phrase does not
begin a sentence. These key terms are defined in various Sections of the Plan or
in the attached Glossary, which is incorporated into and is a part of the Plan.
All of these key terms are listed in the Glossary. Whenever these key terms are
used, they will be given the defined meaning unless a clearly different meaning
is required by the context.

 

1



--------------------------------------------------------------------------------

ARTICLE III

TERM OF PLAN

3.1 Term of Plan. The Plan is effective as of the Effective Date and shall
continue in effect until terminated by the Board, subject to the limitations on
termination set forth in Section 9.1 (Amendment and Termination).

3.2 Reversion to Provisions of the Prior Plan Document. Pursuant to Section 9.1
(Amendment and Termination) of the Plan document in effect prior to the
Effective Date (the “Prior Plan Document”), if a Change in Control occurs within
the 24-month period following the later of the adoption of this Plan document or
its Effective Date, the provisions of the Prior Plan Document shall revive and
shall control with respect to determining the retention benefits due to a
Participant who was a Participant prior to the Effective Date if the benefits
provided pursuant to the Prior Plan Document are greater than the benefits
provided pursuant to this amended and restated Plan document. Notwithstanding
the foregoing, as provided by Section 9.1 (Amendment and Termination), all
changes made in order to comply with Section 409A of the Code shall remain in
effect.

ARTICLE IV

ELIGIBILITY FOR RETENTION BENEFITS

4.1 Eligibility to Participate. To be eligible for benefits under this Plan, an
employee must be an Officer at the beginning of the Protection Period. If a
Participant’s employment with the Company terminates for any reason (whether
voluntary or involuntary) before the commencement of the Protection Period, he
or she shall not be eligible to receive the benefits provided by this Plan. In
addition, if a Participant voluntarily terminates his or her employment during
the Protection Period for reasons other than those that constitute Constructive
Termination, or if a Participant dies or becomes Disabled during the Protection
Period, the Participant will not be entitled to receive any benefits under this
Plan.

4.2 Eligibility for Benefits.

(a) General Rule. A Participant shall be entitled to the benefits described in
Article V (Retention Benefits) if such Participant Separates from Service during
the Protection Period due to: (1) a termination of employment by the Company for
any reason other than Cause, death or Disability; or (2) a termination of
employment by the Participant due to Constructive Termination following the
Participant’s giving of a Notice of Termination to the Company.

(b) Exceptions. A Participant shall not be entitled to receive the retention
benefits offered by the Plan even if the Participant meets the requirements of
paragraph (a), in the following circumstances:

 

2



--------------------------------------------------------------------------------

(1) If a Participant’s employment is terminated or Constructively Terminated
during the Protection Period, but such Participant is re-employed by the
surviving entity or the party acquiring the assets of PNM Resources in
connection with the Change in Control before any payments are made in accordance
with Section 5.1 (Retention Benefits), then such Participant shall not be
entitled to the benefits under this Plan.

(2) Any Participant who without express authority actively participates in
advancing a Change in Control, whether on his or her own behalf or on behalf of
someone else, shall not be eligible for the benefits provided by this Plan.
Participants who, by virtue of their position and duties with the Company, are
involved in facilitating an orderly transition to a successor company shall
remain eligible to receive benefits.

(3) If a Participant’s employment is terminated or Constructively Terminated as
a result of the acquisition of PNM Resources by a holding company formed in
connection with a corporate restructuring initiated by PNM Resources, and the
Participant is immediately re-employed by PNM Resources or any Affiliate, then
the Participant shall not be entitled to benefits under the Plan.

(4) Transfers between and within PNM Resources and Affiliates shall not be
considered to be a termination of employment or result in the payment of
benefits under this Plan unless the transfer results in a Constructive
Termination.

4.3 Release Agreement.

(a) General. In order to receive any retention benefits under this Plan, within
the time periods described below, the Participant must sign, deliver and not
revoke a general release (the “Release Agreement”) in substantially the same
form as the form attached as Exhibit A. The Participant shall generally receive
the Release Agreement on the date of the Participant’s Separation from Service
and in no event more than five (5) days following the date of the Participant’s
Separation from Service and shall have up to forty-five (45) days following the
date the Release Agreement is given to the Participant to sign and return the
Release Agreement to the Company.

(b) Revocation of the Release Agreement. Within seven calendar days after
delivery of the Release Agreement to the Company by the Participant, the
Participant shall be entitled to revoke the Release Agreement by following the
revocation procedure described in the Release Agreement.

(c) Impact of Revocation. The revocation of a previously signed and delivered
Release Agreement pursuant to the above paragraph shall be deemed to constitute
an irrevocable forfeiture of retention benefits under the Plan.

4.4 Restrictive Covenant Agreement.

(a) General. In addition to the general eligibility requirements described in
this Article IV, in order to become eligible for benefits under this Plan, Tier
I and Tier II Officers must, within the time periods described below, execute a
noncompetition, nonsolicitation and confidential information agreement (the
“Restrictive Covenant Agreement”) in substantially the same form as the form
attached hereto as Exhibit B. A Tier I or Tier II Officer must execute a
Restrictive Covenant Agreement within 90 days of being notified of his or her
eligibility to

 

3



--------------------------------------------------------------------------------

participate in the Plan or within 90 days of the date on which the Tier I or
Tier II Officer is notified of his or her eligibility as a Tier I or Tier II
Officer. A Tier II Officer who previously signed a Restrictive Covenant
Agreement and subsequently becomes a Tier I officer must sign a new Restrictive
Covenant Agreement within 90 days of being notified of his or her eligibility as
a Tier I Officer. A Tier I or Tier II Officer who otherwise meets the
eligibility requirements of this Article IV and who timely executes a
Restrictive Covenant Agreement shall become a Participant in the Plan on the
date on which he or she signs the Restrictive Covenant Agreement.

(b) Failure to Execute the Restrictive Covenant Agreement. Tier I and Tier II
Officers who fail to timely execute the Restrictive Covenant Agreement shall not
be entitled to benefits pursuant to this Plan.

4.5 No Duplication of Benefits. The right to receive any benefits under this
Plan by any Participant is specifically conditioned upon such Participant either
waiving or being ineligible for any and all benefits under the PNM Resources,
Inc. Employee Retention Plan, the PNM Resources, Inc. Non-Union Severance Pay
Plan, as either such plan may be amended from time to time, or any benefits due
to a Change in Control or similar event under any successor or other change in
control, severance, retention or other plan or agreement otherwise available to
the Participant. The Company does not intend to provide any Participant with
benefits under both this Plan and benefits under any other severance, retention,
change in control or other plan or agreement sponsored by the Company or any
Affiliate. If the Company concludes that a payment or benefit due pursuant to
the Plan is subject to Section 409A of the Code (rather than fitting within an
exception to Section 409A), the Participant may not elect to receive a payment
or benefit under another plan or agreement in lieu of such payment or benefit.
This Section 4.5 shall not apply to any individual agreement that provides a
Participant with a special payment in order to induce the Participant to remain
employed by the Company or any Affiliate unless the agreement specifically
states otherwise. The Company also may override this provision by expressly
stating in the other change in control, severance, retention or other plan or
agreement that some or all of the benefits provided by the other change in
control, severance retention or other plan or agreement are intended to
supplement the benefits provided by this Plan.

ARTICLE V

RETENTION BENEFITS

5.1 Retention Benefits. Participants satisfying all of the eligibility
requirements set forth in Article IV (Eligibility for Retention Benefits) shall
be entitled to the following retention benefits:

(a) Severance Pay. The Company shall pay the Participant, as a retention
benefit, a severance payment in the amount set forth below based upon the
Participant’s highest position held with the Company during the Protection
Period:

 

POSITION

  

SEVERANCE PAY

Tier I Officer    2.0 times Eligible Compensation Tier II Officer    1.5 times
Eligible Compensation Tier III Officer    1.5 times Eligible Compensation

 

4



--------------------------------------------------------------------------------

The severance payment shall be paid in a lump sum within 10 days following the
last day on which a Participant may revoke a previously executed and timely
delivered Release Agreement.

(b) Officer Annual Incentive Plan. In lieu of any payment under the Officer
Annual Incentive Plan for the calendar year in which the Participant’s
employment is terminated, the Participant will receive the special payment
described in this Section 5.1(b). The special payment will equal the target
award to which the Participant would have been entitled under the Officer Annual
Incentive Plan for the calendar year in which the Participant terminates
employment, multiplied by a fraction, the numerator of which is the number of
full months that have elapsed in that calendar year as of the date of the
Participant’s Separation from Service and the denominator of which is 12. The
special payment shall be paid in a lump sum within 10 days following the last
day on which a Participant may revoke a previously executed and timely delivered
Release Agreement. Notwithstanding the foregoing, if a Participant has received
or will receive an Officer Annual Incentive Plan payment for the calendar year
in which the Participant’s employment is terminated, or any payment in lieu
thereof, the Participant shall not be entitled to the benefit provided under
this Section 5.1(b).

(c) Medical, Dental and Vision Coverage. Medical, dental and vision coverage
under the Health Plan, as the Participant had elected prior to the Participant’s
Separation from Service, shall be provided for a period of 24 months for Tier I
Officers and a period of 12 months for Tier II and Tier III Officers immediately
following the Participant’s Separation from Service. The cost of such coverage
shall be shared by the Company and the Participant on the same basis as in
effect prior to the Participant’s Separation from Service. Participant
contributions that were required for participation in the Health Plan will
continue to be required during the continuation period. If a Participant fails
to pay such contributions in a timely manner, the coverage shall be
discontinued. No Participant may elect to receive cash or any other allowance in
lieu of medical, dental or vision coverage under the Health Plan.

(d) COBRA Continuation Coverage. Continuation of coverage under the Health Plan
pursuant to Section 4980B of the Code will become effective upon the completion
of the 24-month or 12-month period referred to in Section 5.1(c).

(e) Life and Accidental Death and Dismemberment Insurance Benefits. The Company
shall provide life and accidental death and dismemberment insurance benefits
substantially similar to those the Participant was receiving prior to the
Participant’s Separation from Service. For Participants hired before
September 25, 2011, the life and accidental death and dismemberment insurance
benefits provided by this Section shall include benefits provided pursuant to
the PNM Resources, Inc. Officer Life Insurance Plan. As a general rule, such
coverage shall continue for a period of 24 months for Tier I Officers and a
period of 12 months for Tier II Officers and Tier III Officers. No Participant
may elect to receive cash or any other allowance in lieu of the benefits
provided by this Section.

(f) Payment For Restrictive Covenant Agreement. In consideration for the
post-employment restrictions placed on the Participant by the Restrictive
Covenant Agreement, the Company also shall pay a Tier I Officer an amount equal
to the Participant’s Eligible Compensation and a Tier II Officer an amount equal
to 50% of the Participant’s Eligible Compensation. Such payments shall be paid
over a 12-month period for a Tier I Officer and a 6-month period for a Tier II
Officer in substantially equal installments in accordance with the

 

5



--------------------------------------------------------------------------------

Company’s regular payroll practices. Subject to the requirements of Section 5.3
(Section 409A Compliance), payments shall begin following the Participant’s
Separation from Service, with the first payment due for the payroll period
beginning on the day following the expiration of the revocation period described
in Section 4.3(b) (Release Agreement – Revocation of Release Agreement).

5.2 Reimbursement of Legal Fees. The Company also shall pay to a Participant who
is entitled to receive benefits pursuant to Article IV (Eligibility for
Retention Benefits) reasonable legal fees and expenses incurred as a result of a
termination or Constructive Termination under the terms of this Plan (including
all such fees and expenses, if any, incurred in contesting or disputing any such
termination or Constructive Termination or in seeking to obtain or enforce any
right or benefit provided by this Plan or in connection with any tax audit or
proceeding to the extent attributable to the application of Section 4999 of the
Code to any payment or benefit provided hereunder).

5.3 Section 409A Compliance. All payments due pursuant to Section 5.1 (Retention
Benefits) shall be made in accordance with this Section 5.3.

(a) General Rule Regarding Time of Payments. Notwithstanding any other provision
of this Plan to the contrary, no payment that is subject to Section 409A of the
Code shall be made prior to the Participant’s Separation from Service.

(b) Code Section 409A Compliance Strategy. Certain of the payments and benefits
provided by this Plan are subject to the requirements of Section 409A of the
Code. The purpose of this Section 5.3(b) is to summarize the treatment of each
such payment or benefit for purposes of Section 409A and to comply, as needed,
with the requirements of Section 409A.

(1) Compliance Strategy for Lump Sum Payments. The Company believes that the
severance pay due pursuant to Section 5.1(a) (Retention Benefits – Severance
Pay) and the payment due pursuant to Section 5.1(b) (Retention Benefits –
Officer Annual Incentive Plan) qualify for the short-term deferral exception to
Section 409A as described in Treasury Regulation Section 1.409A-1(b)(4). If the
Company later determines that the severance pay due pursuant to Section 5.1(a)
(Retention Benefits – Severance Pay) or the payment due pursuant to
Section 5.1(b) (Retention Benefits – Officer Annual Incentive Plan) do not
qualify for the short-term deferral exception to Section 409A, the following
provisions shall apply:

(i) If the release consideration period described in the Release Agreement, plus
the 7-day revocation period described in the Release Agreement, spans two
calendar years, the payments provided pursuant to Section 5.1(a) (Retention
Benefits – Severance Pay) and the payment due pursuant to Section 5.1(b)
(Retention Benefits – Officer Annual Incentive Plan) shall not begin until the
second calendar year. A Participant may not elect the taxable year of the
distribution.

(ii) If at the time of the Participant’s Separation from Service, the
Participant is a Specified Employee, any payments provided pursuant to
Section 5.1(a) (Retention Benefits – Severance Pay) and Section 5.1(b)
(Retention Benefits – Officer Annual Incentive Plan) shall be delayed until the
first day of the seventh month following the Participant’s Separation from
Service.

 

6



--------------------------------------------------------------------------------

(2) Compliance Strategy for Medical, Dental and Vision Coverage. The first 18
months of the continued benefits provided by Section 5.1(c) (Retention Benefits
– Medical, Dental and Vision Coverage) should be exempt from Section 409A
pursuant to the medical benefits reimbursement exception set forth in Treasury
Regulation Section 1.409A-1(b)(9)(v)(B). The continued benefits provided by
Section 5.1(c) (Retention Benefits – Medical, Dental and Vision Coverage) after
the period of time during which the Participant would be entitled to
continuation coverage pursuant to Section 4980B of the Code if the Participant
elected the coverage and paid the premiums (the “Excess Medical Benefits”) may
be considered to be “deferred compensation” subject to the requirements of
Section 409A of the Code. In order to assure compliance with the requirements of
Section 409A and avoid adverse tax consequences to the Participant, the only
Excess Medical Benefits that will be subject to reimbursement under such plans
will be expenses for medical care within the meaning of Section 105(b) of the
Code. In addition, all reimbursements of Excess Medical Benefits under such
plans shall be made on or before the last day of the calendar year following the
calendar year in which the expense was incurred and the right to reimbursement
for such Excess Medical Benefits will not be subject to liquidation or exchange
for another benefit.

(3) Compliance Strategy for Life and Accidental Death and Dismemberment
Insurance Benefits. The continued insurance coverage provided by Section 5.1(e)
(Retention Benefits – Life and Accidental Death and Dismemberment Insurance
Benefits) should be excepted from Section 409A pursuant to Treasury Regulation
Section 1.409A-1(a)(5).

(4) Compliance Strategy for Restrictive Covenant Agreement Payments. The Company
believes that the payments provided pursuant to Section 5.1(f) (Retention
Benefits – Payment for Restrictive Covenant Agreement) comply with the
separation pay exception and/or the short-term deferral exception to
Section 409A as described in Treasury Regulation Section 1.409A-1(b)(9) for most
Participants. Notwithstanding anything in this Plan to the contrary, if the
Company concludes, in the exercise of its discretion, that all or a portion of
the payments described in Section 5.1(f) (Retention Benefits – Payment for
Restrictive Covenant Agreement) are subject to Section 409A of the Code, the
following provisions shall apply to such payments:

(i) If the release consideration period described in the Release Agreement, plus
the 7-day revocation period described in the Release Agreement, spans two
calendar years, the payments provided pursuant to Section 5.1(f) (Retention
Benefits – Payment for Restrictive Covenant Agreement) shall not begin until the
second calendar year. A Participant may not elect the taxable year of the
distribution.

(ii) If the Company concludes that only a portion of the payments comply with
the separation pay exception to Section 409A and such payments do not comply
with the short-term deferral exception to Section 409A, any such payments made
to a Specified Employee during the first six months following such Specified
Employee’s Separation from Service shall not exceed the “Cap” described in the
next sentence. The “Cap” shall equal two times the lesser of (1) the Specified
Employee’s annualized compensation based upon the annual rate of pay for
services provided to the Company for the taxable year of the Specified Employee
preceding the taxable year in which the Specified Employee’s Separation from
Service occurs (adjusted for any increase during that year that was expected to
continue indefinitely if the

 

7



--------------------------------------------------------------------------------

Specified Employee had not Separated from Service) or (2) the maximum amount
that may be taken into account under a qualified plan pursuant to
Section 401(a)(17) of the Code for the year in which the Participant’s
Separation from Service occurs. For Separations from Service occurring in 2020,
the maximum amount that may be taken into account for qualified plan purposes is
$285,000. If the total amount that would be payable to a Specified Employee
during the first six months following the Specified Employee’s Separation from
Service would exceed the Cap and such amounts do not fit within an exception to
Section 409A, the excess shall be subtracted, in equal installments, from the
amounts that would otherwise be due pursuant to Section 5.1(f) (Retention
Benefits – Payment for Restrictive Covenant Agreement). In any event, the excess
will then be paid, in one lump sum payment, on the first day of the seventh
month following the day on which the Participant’s Separation from Service
occurs.

(iii) If the Company concludes that none of the payments due pursuant to
Section 5.1(f) (Retention Benefits – Payment for Restrictive Covenant Agreement)
comply with the separation pay exception to Section 409A, and if at the time of
the Participant’s Separation from Service the Participant is a Specified
Employee, any payments provided pursuant to Section 5.1(f) (Retention Benefits –
Payment for Restrictive Covenant Agreement) shall be delayed until the first day
of the seventh month following the Participant’s Separation from Service. Any
payments that would have been paid during the first six months following the
Participant’s Separation from Service shall be paid in a single lump sum on the
first day of the seventh month following the Participant’s Separation from
Service.

(5) Compliance Strategy for Reimbursement of Legal Fees. Pursuant to Section 5.2
(Reimbursement of Legal Fees), the Company will provide an eligible Participant
with reimbursement for reasonable legal fees and expenses incurred as a result
of a Separation from Service or Constructive Termination under the terms of the
Plan. The amount of legal expenses incurred in one calendar year will not affect
the expenses eligible for reimbursement in any other calendar year. All expenses
incurred in one calendar year must be reimbursed no later than the last day of
the next calendar year. The right to reimbursement is not subject to liquidation
or exchange for any other benefit.

(c) Payment Disputes. If a payment is not made due to a dispute with respect to
such payment, the payment may be delayed in accordance with Treasury Regulation
Section 1.409A-3(g).

(d) Ban on Acceleration or Deferral. Under no circumstances may the time or
schedule of any payment made or benefit provided pursuant to this Plan be
accelerated or subject to a further deferral except as otherwise permitted or
required pursuant to regulations and other guidance issued pursuant to
Section 409A of the Code.

(e) No Elections. No Participant has any right to make any election regarding
the time or form of any payment due under this Plan.

(f) Distributions Treated as Made Upon a Designated Event. If the Company fails
to make any payment under this Plan, either intentionally or unintentionally,
within the time period specified in the Plan, but the payment is made within the
same calendar year, such payment will be treated as made within the time period
specified in the Plan pursuant to Treasury Regulation Section 1.409A-3(d).

 

8



--------------------------------------------------------------------------------

(g) Installments Treated as Separate Payments. For purposes of Section 409A, the
right to a series of installment payments under this Plan shall be treated as a
right to a series of separate payments under Treasury Regulation
Section 1.409A-2(b)(2)(iii).

(h) Compliant Operation and Interpretation. This Plan shall be administered in
accordance with Section 409A of the Code or an exception thereto, and each
provision of the Plan shall be interpreted, to the extent possible, to comply
with Section 409A of the Code or an exception thereto. Although this Plan has
been designed to comply with Section 409A of the Code or to fit within an
exception to the requirements of Section 409A of the Code, the Company
specifically does not warrant such compliance. Each Participant is fully
responsible for any and all taxes or other amounts imposed by Section 409A or
any other provision of the Code, and the Company shall not be liable to the
Participant if any payment or benefit hereunder fails to be exempt from, or to
comply with, Section 409A of the Code.

5.4 Benefits from a Subsequent Employer. The continued medical, dental and
vision coverage under the Health Plan that is provided to a Participant pursuant
to Sections 5.1(c) (Retention Benefits – Medical, Dental and Vision Coverage)
and the continued life insurance and accidental death and dismemberment benefits
provided to a Participant pursuant to Section 5.1(e) (Retention Benefits – Life
and Accidental Death and Dismemberment Insurance Benefits) will be discontinued
if a Participant becomes employed by any other employer that provides health
insurance coverage, regardless of whether such coverage is comparable to the
coverage provided under the Health Plan (and regardless of whether the other
employer’s coverage includes dental, vision, life and accidental death and
dismemberment coverage). By accepting the benefits provided by this Plan, each
Participant agrees to promptly notify the Company if the Participant becomes so
employed while continued coverage is being provided by this Plan.

5.5 No Tax Gross-Up; Cap on Payments.

(a) General Rule; Cap on Benefits. Section 4999 of the Code imposes an excise
tax (currently 20%) on a Participant if the total payments and certain other
benefits received by the Participant due to a “change in control” (which, for
this purpose, has the meaning ascribed to it in Section 280G of the Code and the
related regulations) exceed prescribed limits. In order to avoid this excise tax
and the related adverse tax consequences for the Company and the Participant,
the payments and benefits to which a Participant will be entitled pursuant to
Article V or any other arrangement between the Company and the Participant will
be limited so that the sum of such payments and benefits, when combined with all
other “payments in the nature of compensation” (as that term is defined in
Section 280G of the Code and related regulations), the receipt of which is
contingent on a change in control, will not exceed an amount equal to the
maximum amount that can be payable without the imposition of the Section 4999
excise tax (which maximum amount is referred to below as the “Capped Benefit”).

(b) Exception. The limitation described in Section 5.5(a) will not apply if the
Participant’s “Uncapped Benefit” minus the Section 4999 excise taxes exceeds the
Participant’s Capped Benefit. For this purpose, a Participant’s “Uncapped
Benefit” is equal to the total payments to which the Participant will be
entitled pursuant to this Plan, or otherwise, without regard to the limitation
described in Section 5.5(a).

 

9



--------------------------------------------------------------------------------

(c) Calculating the Capped and Uncapped Benefits. If the Company believes that
Section 5.5(a) may result in a reduction of the payments to which a Participant
is entitled under this Plan or any other applicable arrangement, it will so
notify such Participant as soon as possible. The Company will then, at its
expense, retain a “Consultant” (which shall be a certified public accounting
firm and/or a firm of recognized executive compensation consultants working with
a law firm or certified public accounting firm) to provide a determination
concerning whether the Participant’s total payments and benefits under this Plan
or any other applicable arrangement will result in the imposition of the
Section 4999 excise tax and, if so, whether the Participant is subject to the
limitations of Section 5.5(a) or, alternatively, whether the exception described
in Section 5.5(b) applies.

If the Consultant determines that the limitations of Section 5.5(a) apply, then
the payments and benefits to which the Participant is entitled pursuant to this
Article V and any other applicable arrangement will be reduced to the extent
necessary to eliminate the excess. In making such reduction, the Company first
will reduce the amount of the Participant’s payments under this Plan and, if
necessary, any other payments to which the Participant is entitled under any
other applicable arrangement that do not constitute “non-qualified deferred
compensation” that is subject to Section 409A of the Code (with the reductions
to be applied against the amounts payable latest in time and on a proportional
basis against the amounts payable at the same time). The Company will reduce the
amount of any payments or benefits payable to the Participant that are subject
to Section 409A of the Code (including the portion, if any, of the payments made
pursuant to Section 5.1(f) (Retention Benefits – Payment for Restrictive
Covenant Agreement)) only to the extent reductions in addition to those
described in the preceding sentence are necessary to avoid the Section 4999
excise tax. If the reduction of any payments or benefits which are subject to
Section 409A of the Code becomes necessary to avoid the imposition of the excise
tax, the Company first will reduce the non-equity based payments or benefits on
a proportional basis. To the extent additional reductions are necessary to avoid
the excise tax, the Company will then reduce the benefits on a proportional
basis and then any equity based payments (with the reduction to be applied to
the extent necessary to maximize the amounts the Participant otherwise will
receive after the reduction).

If the Consultant so requests, a firm of recognized executive compensation
consultants selected by the Company (which may, but is not required to be, the
Consultant) shall provide an opinion, upon which such Consultant may rely, as to
the reasonableness of any item of compensation as reasonable compensation for
services rendered before or after the change in control (including the payments
provided pursuant to Section 5.1(f) (Retention Benefits – Payment for
Restrictive Covenant Agreement)).

If the Company believes that the limitations of Section 5.5(a) are applicable,
it will nonetheless make payments to the Participant, at the times described in
Section 5.1 (Retention Benefits), in the maximum amount that it believes may be
paid without exceeding such limitations. The balance, if any, will then be paid
if due after the opinions called for above have been received.

If the amount paid to the Participant by the Company is ultimately determined by
the Internal Revenue Service to have exceeded the limitations of this
Section 5.5, the Participant must repay the excess promptly on demand of the
Company. If it is ultimately determined by the Consultant or the Internal
Revenue Service that a greater payment should have been made to the Participant,
the Company shall pay the Participant the amount of the deficiency, together
with

 

10



--------------------------------------------------------------------------------

interest thereon from the date such amount should have been paid to the date of
such payment so that the Participant will have received or be entitled to
receive the maximum amount to which the Participant is entitled under the Plan.
For purposes of this Section 5.5, the applicable interest rate shall be the
prime rate published by the Wall Street Journal from the date the amounts
described in the preceding sentence should have been paid to the Participant.

As a general rule, the Consultant’s determination shall be binding on the
Participant and the Company. Section 280G and the excise tax rules of
Section 4999, however, are complex and uncertain and, as a result, the Internal
Revenue Service may disagree with the Consultant’s conclusions. If the Internal
Revenue Service determines that the Capped Benefit is actually lower than
calculated by the Consultant, the Capped Benefit will be recalculated by the
Consultant. Any payment over that revised Capped Benefit will then be repaid by
the Participant to Company. If the Internal Revenue Service determines that the
actual Capped Benefit exceeds the amount calculated by the Consultant, the
Company shall pay the Participant any shortage.

The Company has the right to challenge any determinations made by the Internal
Revenue Service. If the Company agrees to indemnify a Participant from any
taxes, interest and penalties that may be imposed upon the Participant
(including any taxes, interest and penalties on the amounts paid pursuant to the
Company’s indemnification agreement), the Participant must cooperate fully with
the Company in connection with any such challenge. The Company shall bear all
costs associated with the challenge of any determination made by the Internal
Revenue Service and the Company shall control all such challenges.

A Participant must notify the Company in writing of any claim or determination
by the Internal Revenue Service that, if upheld, would result in the payment of
excise taxes. Such notice shall be given as soon as possible but in no event
later than 15 days following the Participant’s receipt of notice of the Internal
Revenue Service’s position.

(d) Effect of Repeal or Inapplicability. In the event that the provisions of
Sections 280G and 4999 of the Code are repealed without succession, this
Section 5.5 shall be of no further force or effect. Moreover, if the provisions
of Sections 280G and 4999 of the Code do not apply to impose the excise tax on
payments under this Plan, then the provisions of this Section 5.5 shall not
apply.

5.6 Additional Benefits Under Other Plans. Additional benefits may be provided
to Participants upon a Change in Control through other programs sponsored by the
Company.

ARTICLE VI

PLAN ADMINISTRATION

6.1 Plan Administration. The Committee shall administer the Plan. The Committee
shall be the “Named Fiduciary” for purposes of ERISA and shall have the
authority to control, interpret and construe the Plan and manage the operations
thereof. Any such interpretation and construction of any provisions of this Plan
by the Committee shall be final. The Committee shall, in addition to the
foregoing, exercise such other powers and perform such other duties as it may
deem advisable in the administration of the Plan except to the extent such
powers and duties are assigned to the Compensation Committee. The Committee may
delegate some (or all) of its authority hereunder to the PNMR Services Company
Benefits Department. The Committee also

 

11



--------------------------------------------------------------------------------

may engage agents and obtain other assistance from the Company, including
Company counsel. The Committee shall not be responsible for any action taken or
not taken on the advice of legal counsel. The Committee is given specific
authority to allocate and revoke responsibilities among its members or
designees. When the Committee has allocated authority pursuant to the foregoing,
the Committee shall not be liable for the acts or omissions of the party to whom
such responsibility has been allocated, except to the extent provided by law.

6.2 Claims Procedures.

(a) Initial Claim. A claim for benefits under this Plan must be submitted to the
senior human resources officer of PNM Resources (the “Human Resources Officer”).
If the claimant is the Human Resources Officer, a claim for benefits under this
Plan must be submitted to the Chief Executive Officer of PNM Resources and the
term “Human Resources Officer” as used in paragraph (1) below shall be replaced
with the term “Chief Executive Officer.”

(1) Notice of Decision. Written notice of the disposition of the claim shall be
furnished to the claimant within a reasonable period of time, but not later than
90 days after receipt of the claim by the Human Resources Officer, unless the
Human Resources Officer determines that special circumstances require an
extension of time for processing the claim. If the Human Resources Officer
determines that an extension is required, written notice (including an
explanation of the special circumstances requiring an extension and the date by
which the Human Resources Officer expects to render the benefits determination)
shall be furnished to the claimant prior to the termination of the original
90-day period. In no event shall such extension exceed a period of 90 days from
the end of the initial 90-day period. If the claim is denied, the notice
required pursuant to this Section shall set forth the following:

(i) The specific reason or reasons for the adverse determination;

(ii) Special reference to the specific Plan provisions upon which the
determination is based;

(iii) A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

(iv) An explanation of the Plan’s appeal procedure and the time limits
applicable to an appeal, including a statement of the claimant’s right to bring
a civil action under Section 502(a) of ERISA.

(b) Appeal Procedures. Every claimant shall have the right to appeal an adverse
benefits determination to the Committee (including, but not limited to, whether
the Participant’s termination was for Cause). Such appeal may be accomplished by
a written notice of appeal filed with the Committee within 60 days after receipt
by the claimant of written notification of the adverse benefits determination.
Claimants shall have the opportunity to submit written comments, documents,
records, and other information relating to the claim for benefits. Claimants
will be provided, upon request and free of charge, reasonable access to, and
copies of, all documents, records and other information relevant to the
claimant’s claim for benefits, such relevance to be determined in accordance
with Section 6.2(c) below. The appeal shall take into account all comments,
documents, records, and other information submitted by claimant relating to the
claim, without regard to whether such information was submitted or considered in
the initial benefit determination.

 

12



--------------------------------------------------------------------------------

(1) Notice of Decision. Notice of a decision on appeal shall be furnished to the
claimant within a reasonable period of time, but not later than 60 days after
receipt of the appeal by the Committee unless the Committee determines that
special circumstances (such as the need to hold a hearing if the Committee
determines that a hearing is required) require an extension of time for
processing the claim. If the Committee determines that an extension is required,
written notice (including an explanation of the special circumstances requiring
an extension and the date by which the Committee expects to render the benefits
determination) shall be furnished to the claimant prior to the termination of
the original 60-day period. In no event shall such extension exceed a period of
60 days from the end of the initial 60-day period. The notice required by the
first sentence of this Section shall be in writing, shall be set forth in a
manner calculated to be understood by the claimant and, in the case of an
adverse benefit determination, shall set forth the following:

(i) The specific reason or reasons for the adverse determination;

(ii) Reference to the specific Plan provisions upon which the determination is
based;

(iii) A statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim for benefits, such relevance
to be determined in accordance with Section 6.2(c), below; and

(iv) An explanation of the claimant’s right to bring a civil action under
Section 502(a) of ERISA following an adverse benefit determination on appeal.

(c) Definition of Relevant. For purposes of this Section, a document, or other
information shall be considered “relevant” to the claimant’s claim if such
document, record or other information:

(1) Was relied upon in making the benefit determination;

(2) Was submitted, considered or generated in the course of making the benefit
determination, without regard to whether such document, record or other
information was relied upon in making the benefit determination; or

(3) Demonstrates compliance with the administrative processes and safeguards
required pursuant to this Section 6.2 on making the benefit determination.

(d) Decisions Final; Procedures Mandatory. To the extent permitted by law, a
decision on review or appeal shall be binding and conclusive upon all persons
whomsoever. To the extent permitted by law, completion of the claims procedures
described in this Section shall be a mandatory precondition that must be
complied with prior to commencement of a legal or equitable action in connection
with the Plan by a person claiming rights under the Plan. The Committee may, in
its sole discretion, waive these procedures as a mandatory precondition to such
an action.

 

13



--------------------------------------------------------------------------------

(e) Time For Filing Legal Or Equitable Action. Any legal or equitable action
filed in connection with the Plan by a person claiming rights under the Plan
must be commenced not later than the earlier of: (1) the shortest applicable
statute of limitations provided by law; or (2) two (2) years from the date the
written copy of the Committee’s decision on review is delivered to the claimant
in accordance with Section 6.2(b)(1).

ARTICLE VII

SUCCESSORS, BINDING AGREEMENT

7.1 Successors. PNM Resources will negotiate to require any independent
successor to all or substantially all of the assets of PNM Resources to provide
written confirmation, within thirty (30) days of the effective date of the
Change in Control, of its agreement to assume and perform the Company’s
obligations pursuant to this Plan. The failure of a successor to assume and
perform the Company’s obligations pursuant to the Plan shall constitute a
material breach of the Plan by the Company.

7.2 Binding Agreement. Subject to the right of PNM Resources to amend or
terminate this Plan, and the Committee’s right to interpret this Plan, this Plan
shall be for the benefit of and be enforceable by, a Participant’s personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

ARTICLE VIII

NOTICE

8.1 General. For the purpose of this Plan, and except as specifically set forth
herein, notices and all other communications provided for in the Plan shall be
in writing and shall be deemed to have been duly given when hand-delivered or
mailed by United States certified mail, return receipt requested, postage
prepaid, addressed to the Participant at his or her last known address, and to
the Company at 414 Silver Ave. SW, Albuquerque, New Mexico, 87102, provided that
all notices to the Company shall be directed to the attention of the Secretary
of PNM Resources, or to such other address as either party may have furnished to
the other in writing in accordance herewith, except that notice of change of
address shall be effective only upon receipt.

ARTICLE IX

AMENDMENT AND TERMINATION

9.1 Amendment and Termination. The Plan may be amended, in whole or in part, or
terminated at any time, by PNM Resources, subject to the following exceptions:

(a) No amendment or termination of this Plan shall impair or abridge the
obligations of the Company already incurred.

(b) No amendment or termination of this Plan shall affect the rights of a
Participant who terminated employment before the effective date of such
amendment or termination and who subsequently satisfied the eligibility
provisions of this Plan.

 

14



--------------------------------------------------------------------------------

(c) If a Change in Control occurs within 24 months following the later of the
adoption or effective date of the amendment or termination of the Plan, or
during the Protection Period triggered by that Change in Control, the amendment
or termination shall be disregarded and this Plan will revive and continue for
the Protection Period to the extent that such amendment or termination impairs
or abridges the rights or benefits of an employee of the Company who was a
Participant upon the effective date of such Plan amendment or termination.
Notwithstanding the foregoing, all changes made in order to comply with
Section 409A of the Code shall remain in effect.

(d) If the Protection Period has begun, the Plan shall continue and may not be
terminated during the Protection Period.

(e) Notwithstanding the foregoing, the Plan may be amended at will at any time
and from time to time by PNM Resources to reflect changes necessary due to
revisions to, or interpretations of: (1) ERISA, as amended; (2) Sections 280G,
409A or 4999 of the Code; or (3) any other provision of applicable state or
federal law.

(f) Notwithstanding any provision of this Plan to the contrary, no amendment may
be made if it will result in a violation of Section 409A of the Code and any
such amendment shall at no time have any legal validity.

ARTICLE X

MISCELLANEOUS

10.1 Governing Law. The laws of the State of New Mexico shall govern the
validity, interpretation, construction and performance of this Plan, except to
the extent preempted by federal law.

10.2 Withholding. Any payments provided for hereunder shall be paid subject to
any applicable withholding required under federal, state or local law.

10.3 No Right of Assignment. Neither a Participant nor any person taking on
behalf of a Participant may anticipate, assign or alienate (either by law or
equity) any benefit provided under the Plan and the Company shall not recognize
any such anticipation, assignment or alienation. Furthermore, to the extent
permitted by law, a benefit under the Plan is not subject to attachment,
garnishment, levy, execution or other legal or equitable process.

10.4 Survival of Rights. In addition to the limitations on termination of this
Plan set forth in Section 9.1 (Amendment and Termination), any obligations of
the Company to make payments that have been due to Participants who have, at the
time of expiration of the Plan, satisfied the eligibility requirements pursuant
to Articles IV (Eligibility for Retention Benefits) and V (Retention Benefits)
above during the term hereof, shall survive the termination of this Plan.

10.5 No Employment Contract. Notwithstanding anything to the contrary contained
in this Plan, by the execution of this Plan the Company does not intend to
change the employment-at-will relationship with any of its employees. Instead,
the Company retains its absolute right to terminate any employee at any time,
for any or no reason and without notice.

 

15



--------------------------------------------------------------------------------

10.6 Mitigation of Benefits. A Participant shall not be required to mitigate the
amount of payment provided for in Article V (Retention Benefits) by seeking
other employment or otherwise, nor, except as specifically provided in Article V
(Retention Benefits), shall the amount of any payment or benefit provided for in
Article V (Retention Benefits) be reduced by: (a) any compensation earned by the
Participant as the result of employment by another employer; (b) by retirement
benefits; or (c) offsets against any amount claimed to be owed by the
Participant to the Company.

10.7 Service of Process. The Secretary of PNM Resources shall be the agent for
service of process in matters relating to this Plan.

10.8 Headings. The headings and subheadings in this Plan are inserted for
convenience and reference only and are not to be used in construing this Plan or
any provision hereof.

10.9 Gender and Number. Where the context so requires, words in the masculine
gender shall include the feminine and neutral genders, the plural shall include
the singular, and the singular shall include the plural.

10.10 ERISA Plan. This Plan shall be interpreted as, and is intended to qualify
as, a severance pay plan under ERISA, and therefore does not constitute an
employee pension benefit plan pursuant to Section 3(2) of ERISA.

10.11 Validity. The invalidity or unenforceability of any provision of this Plan
shall not affect the validity or enforceability of any other provision of this
Plan, which shall remain in full force and effect.

10.12 Adoption by Affiliates.

(a) An Affiliate, by action of its board of directors, may adopt the Plan with
respect to its Officers only with the approval of the Board.

(b) Except as otherwise clearly indicated by the context (such as in the
definitions of Affiliate, Board, Change in Control and Committee) the term
“Company” as used herein shall include each Affiliate that has adopted this Plan
in accordance with this Section 10.12 but not any Affiliate that has not adopted
this Plan.

(c) By adopting the Plan, the Affiliate shall be deemed to have agreed to:

(1) Assume the obligations and liabilities imposed upon it by the Plan with
respect to the its Officers;

(2) Comply with all of the terms and provisions of the Plan;

(3) Delegate to the Committee the power and responsibility to administer the
Plan with respect to the Affiliate’s Officers;

(4) Delegate to PNM Resources the full power to amend or terminate the Plan with
respect to the Affiliate’s Officers; and

 

16



--------------------------------------------------------------------------------

(5) Be bound by any action taken by PNM Resources pursuant to the terms and
provisions of the Plan, regardless of whether such action is taken with or
without the consent of the Affiliate.

(d) Any Affiliate that has adopted this Plan for the benefit of its Officers may
terminate its adoption of the Plan by action of its board of directors and
timely providing notice to PNM Resources of such termination.

(e) PNM Resources and each participating Affiliate shall bear the costs and
expenses of providing benefits to their respective Officers who are
Participants. Such costs and expenses shall be allocated among PNM Resources and
participating Affiliates in accordance with agreements entered into between PNM
Resources and any participating Affiliate, or in the absence of such an
agreement, procedures adopted by PNM Resources.

IN WITNESS WHEREOF, the Company has caused this Plan document to be executed by
its duly authorized representative on this 20th day of October, 2020.

 

PNM RESOURCES, INC. By:  

/s/ Patrick V. Apodaca

  Its: Senior Vice President, General Counsel and Secretary

 

17



--------------------------------------------------------------------------------

GLOSSARY

(f) “Affiliate” means (1) any member of a “controlled group of corporations”
(within the meaning of Section 414(b) of the Code as modified by Section 415(h)
of the Code) that includes PNM Resources as a member of the group; and (2) any
member of a group of trades or businesses under common control (within the
meaning of Section 414(c) of the Code as modified by Section 415(h) of the Code)
that includes PNM Resources as a member of the group.

(g) “Base Salary” means the Participant’s highest annual salary from the Company
in effect during the Protection Period.

(h) “Board” or “Board of Directors” means the Board of Directors of PNM
Resources. The Board may delegate its responsibilities in accordance with its
standard practices and procedures.

(i) “Cause” means, for purposes of termination of a Participant’s employment:

(1) The willful and continued failure of a Participant to substantially perform
his or her duties with PNM Resources or any Affiliate after written demand for
substantial performance is delivered to the Participant which specifically
identifies the manner in which the Participant has not substantially performed
his or her duties;

(2) The willful failure to report to work for more than 30 days;

(3) The willful engaging by the Participant in conduct which is demonstrably and
materially injurious to PNM Resources or any Affiliate, monetarily or otherwise,
including acts of fraud, misappropriation, violence or embezzlement for personal
gain at the expense of PNM Resources or any Affiliate, conviction of a felony,
or conviction of a misdemeanor involving immoral acts; or

(4) For a Tier I or Tier II Officer, the violation of any provision of the
Restrictive Covenant Agreement described in Section 4.4 (Restrictive Covenant
Agreement).

Cause shall not be deemed to exist on the basis of paragraph (1) or (2) if the
failure results from such Participant’s incapacity due to verifiable physical or
Mental Illness substantiated by appropriate medical evidence. After the issuance
of a Notice of Termination by the Participant due to Constructive Termination,
an act, or failure to act, by a Participant shall not be deemed “willful” for
purposes of paragraph (1) or (2) and shall not give rise to Cause pursuant to
this Section. An act, or failure to act, by a Participant shall not be deemed
“willful” if done or omitted to be done by the Participant in good faith and
with a reasonable belief that his or her action was in the best interests of PNM
Resources and its Affiliates.

(j) “Change in Control” means any of the following:

(1) Any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 becoming directly or indirectly the “beneficial
owner” as defined in Rule 13d-3 under the Securities Exchange Act, of securities
of PNM Resources representing 20% or more of the combined voting power of PNM
Resources’ then outstanding

 

18



--------------------------------------------------------------------------------

securities unless such person is, or shall be, a trustee or other fiduciary
holding securities under an employee benefit plan of PNM Resources, or a
corporation owned, directly or indirectly, by the shareholders of PNM Resources
in substantially the same proportion as their ownership of stock of PNM
Resources;

(2) During any period of two consecutive years, excluding any period prior to
the Effective Date of this Plan, the following individuals ceasing, for any
reason, to constitute a majority of the Board of Directors:

(i) directors who were directors at the beginning of such period; and

(ii) any new directors whose election by the Board or nomination for election by
PNM Resources’ shareholders was approved by a vote of at least two-thirds
(2/3rds) of the directors then still in office who either were directors at the
beginning of the period or whose election or nomination for election was
previously so approved, such new directors being referred to as “Approved New
Directors.”

For purposes of determining whether a Change in Control has occurred pursuant to
this paragraph (2), a director designated by a person who has entered into an
agreement with PNM Resources to effect a transaction described in
paragraphs (1), (3) or (4) of this Section (j) shall not be considered to be an
“Approved New Director.”

(3) The shareholders of PNM Resources approving a merger or consolidation of PNM
Resources with another company, corporation or subsidiary that is not affiliated
with PNM Resources immediately before the Change in Control; provided, however,
that if the merger or consolidation would result in the voting securities of PNM
Resources outstanding immediately prior thereto continuing to represent, either
by remaining outstanding or by being converted into voting securities of the
surviving entity, at least 60% of the combined voting power of the voting
securities of PNM Resources or such surviving entity outstanding immediately
after such merger or consolidation, the merger or consolidation will be
disregarded; or

(4) The adoption of a plan of complete liquidation of PNM Resources or an
agreement for the sale or disposition by PNM Resources of all or substantially
all of PNM Resources’ assets.

Notwithstanding the foregoing, a Change in Control will not be deemed to have
occurred until: (1) any required regulatory approval, including any final
non-appealable regulatory order, has been obtained and (2) the transaction that
would otherwise be considered a Change in Control closes.

(k) “Code” means the Internal Revenue Code of 1986, as amended.

(l) “Committee” means the Benefits Governance Committee appointed by PNM
Resources.

(m) “Company” means, collectively, PNM Resources and any Affiliate of PNM
Resources that has adopted this Plan in accordance with Section 10.12 (Adoption
by Affiliates). As used in this Plan, “Company” also means any successor to the
assets of PNM Resources that assumes and agrees to perform PNM Resources’
obligations hereunder, by operation of law or otherwise.

 

19



--------------------------------------------------------------------------------

(n) “Compensation Committee” means the Compensation and Human Resources
Committee of the Board.

(o) “Constructive Termination” means, without a Participant’s express written
consent, the occurrence during the Protection Period of any of the following
circumstances, subject to the exceptions and modifications noted below:

(1) The failure to elect or reelect or otherwise to maintain the Officer in the
office or the position, or a substantially equivalent or better office or
position, of or with the Company and/or an Affiliate, as the case may be, which
the Officer held immediately prior to a Change in Control, or the removal of the
Officer as a member of the Board of Directors of the Company (or any successor
thereto) if the Officer was a Director of the Company immediately prior to the
Change in Control;

(2) A significant adverse change in the nature or scope of the authorities,
powers, functions, responsibilities or duties attached to the position with the
Company and any Affiliate which the Officer held immediately prior to the Change
in Control;

(3) A fifteen percent (15%) or more reduction in the aggregate of the Officer’s
Base Salary and Officer Annual Incentive Plan award opportunity (calculated at
the target level of performance) received from the Company and any Affiliate;

(4) A requirement that the Officer’s principal location of work be changed to
any location that is in excess of 35 miles from the location thereof immediately
prior to the Change in Control;

(5) Without limiting the generality or effect of the foregoing, any material
breach of the terms of this Plan by the Company or any successor thereto.

A Participant must provide a written Notice of Termination to the Company of the
existence of the Constructive Termination condition described in paragraphs
(1)-(5) above within 90 days of the initial existence of the condition.

Notwithstanding anything to the contrary, an event described in paragraphs
(1)-(5) above will not constitute Constructive Termination if, within 30 days
after the Participant gives the Company the Notice of Termination specifying the
occurrence or existence of an event that the Participant believes constitutes
Constructive Termination, the Company has fully corrected (or reversed) such
event.

(p) “Disability” and “Disabled” shall have the same meaning as provided in the
Company’s long-term disability plan for the provision of long-term disability
benefits.

(q) “Eligible Compensation” means the sum of the (1) Participant’s Base Salary,
(2) any cash award paid as a merit increase in lieu of an increase in Base
Salary received

 

20



--------------------------------------------------------------------------------

during the 12-month period immediately preceding the Participant’s Separation
from Service, and (3) the average of the awards actually received by the
Participant pursuant to the Officer Annual Incentive Plan for services performed
during the three calendar years immediately preceding the calendar year in which
the Change in Control occurs. If the Participant did not participate in the
Officer Annual Incentive Plan for all three of the calendar years immediately
preceding the calendar year in which the Change in Control occurs, the average
of the awards actually received during the two calendar years immediately
preceding the calendar year in which the Change in Control occurs (or the
calendar year immediately preceding the calendar year in which the Change in
Control occurs, if the Participant only participated during that year) will be
used. If the Participant did not participate in the Officer Annual Incentive
Plan prior to the calendar year in which the Change in Control occurs, the
Participant’s “target award” for the calendar year in which the Change in
Control occurs will be used instead of the average. Unless otherwise stated
pursuant to the Officer Annual Incentive Plan, the “target award” is 50% of the
Participant’s highest maximum award opportunity under the Officer Annual
Incentive Plan for the year in which the Change in Control occurs.

(r) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

(s) “Health Plan” means the PNM Resources, Inc. Comprehensive Health Plan as it
may be amended or restated from time to time or any successor plan or plans that
provide the benefits currently provided under such plan.

(t) “Mental Illness” means any disorder, other than a disorder induced by
alcohol or drug abuse, which impairs the behavior, emotional reaction or thought
process of a person.

(u) “Notice of Termination” means a notice from either the Company or a
Participant, as applicable. If the termination is for Cause or based on
Constructive Termination, the notice shall indicate the specific termination
provision in this Plan relied upon and shall set forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of the
Participant’s employment. If a Participant is providing a Notice of Termination
based on Constructive Termination, the Notice of Termination must be provided to
the Company’s General Counsel no more than 90 days following the occurrence of
the condition giving rise to Constructive Termination and the Notice of
Termination must be given at least 30 days prior to the date of the
Participant’s Separation from Service. However, the Company retains its rights
as an at will employer to terminate any employee at any time and for any reason.

(v) “Officer” means any officer of PNM Resources (1) with the title Chief
Executive Officer (CEO), Chief Operating Officer (COO), Executive Vice President
(EVP), Senior Vice President (SVP), or Vice President (VP) or any other title
that describes a position of higher authority than that of a Vice President, and
(2) who is classified and coded as an Officer pursuant to PNM Resources’
compensation system.

(w) “Officer Annual Incentive Plan” means the annual incentive compensation plan
maintained by the Company for Officers.

 

21



--------------------------------------------------------------------------------

(x) “Participant” means any Officer who has satisfied the eligibility
requirements of this Plan.

(y) “Plan” means the PNM Resources, Inc. Officer Retention Plan, as amended.

(z) “PNM Resources” means PNM Resources, Inc. As used in the Plan, “PNM
Resources” also means any successor in interest resulting from merger,
consolidation, or transfer of substantially all of PNM Resources’ assets.

(aa) “Prior Plan Document” means the Plan document in effect prior to the
Effective Date.

(bb) “Protection Period” means the period beginning with the date on which a
transaction closes, or an event occurs which results in a Change in Control and
ending 24 months thereafter.

(cc) “Restrictive Covenant Agreement” means the agreement described in
Section 4.4 (Restrictive Covenant Agreement).

(dd) “Separation from Service” means either (1) the termination of a
Participant’s employment with Company and all Affiliates due to death,
retirement or other reasons, or (2) a permanent reduction in the level of bona
fide services the Participant provides to Company and all Affiliates to an
amount that is 20% or less of the average level of bona fide services the
Participant provided to Company and all Affiliates in the immediately proceeding
36 months, with the level of bona fide service calculated in accordance with
Treasury Regulation Section 1.409A-1(h)(1)(ii).

A Participant’s employment relationship is treated as continuing while a
Participant is on military leave, sick leave, or other bona fide leave of
absence (if the period of such leave does not exceed six months, or if longer,
so long as a Participant’s right to reemployment with Company or an Affiliate is
provided either by statute or contract). If a Participant’s period of leave
exceeds six months and a Participant’s right to reemployment is not provided
either by statute or by contract, the employment relationship is deemed to
terminate on the first day immediately following the expiration of such 6-month
period. Whether a termination of employment has occurred will be determined
based on all of the facts and circumstances and in accordance with regulations
issued by the United States Treasury Department pursuant to Section 409A of the
Code.

Generally, the date of a Participant’s Separation from Service will be specified
in the Notice of Termination. In the case of a termination for Cause, the date
of Separation from Service shall be immediately upon receipt of the Notice of
Termination. In the case of an involuntary termination of employment by the
Company for any reason other than Cause, death or Disability, the date of
Separation from Service shall not be less than 15 days from the date the Notice
of Termination is given. In the case of Constructive Termination, the date of
Separation from Service shall be not less than 30 days from the date the Notice
of Termination is given.

 

22



--------------------------------------------------------------------------------

(ee) “Specified Employee” means certain officers and highly compensated
employees of the Company as defined in Treasury Regulation Section 1.409A-1(i).
The identification date for determining whether a Participant is a Specified
Employee during any calendar year shall be the September 1 preceding the
commencement of such year.

(ff) “Tier I Officer” means the Chief Executive Officer of PNM Resources, any
Executive Vice President or Senior Vice President of PNM Resources, and any
other officer of PNM Resources who is designated as a Tier I Officer by the
Compensation Committee. The designation must be made in the minutes of a meeting
of the Compensation Committee or in a unanimous written consent signed by all
the members of the Compensation Committee. A designation by the Compensation
Committee shall override the classification (i.e., Tier I, Tier II, or Tier III)
that would otherwise apply based on the Officer’s title.

(gg) “Tier II Officer” means the Treasurer, the Controller and the Vice
President of Regulatory Affairs of PNM Resources, and any other officer of PNM
Resources who is designated as a Tier II Officer by the Compensation Committee.
The designation must be made in the minutes of a meeting of the Compensation
Committee or in a unanimous written consent signed by all the members of the
Compensation Committee. A designation by the Compensation Committee shall
override the classification (i.e., Tier I, Tier II, or Tier III) that would
otherwise apply based on the Officer’s title.

(hh) “Tier III Officer” means all other Vice Presidents of PNM Resources, and
any other officer of PNM Resources who is designated a Tier III Officer by the
Compensation Committee. The designation must be made in the minutes of a meeting
of the Compensation Committee or in a unanimous written consent signed by all
the members of the Compensation Committee. A designation by the Compensation
Committee shall override the classification (i.e., Tier I, Tier II, or Tier III)
that would otherwise apply based on the Officer’s title.

 

23



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE AGREEMENT

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

RESTRICTIVE COVENANT AGREEMENT

 

B-1